          Case 6:21-cv-00049-ADA Document 3 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




        Sharpe Innovations, Inc.,                                       Case No. 6:21-cv-49

                Plaintiff,                                              Patent Case

                v.                                                      Jury Trial Demanded

        Verizon Communications Inc.,

                Defendant.



                             PLAINTIFF'S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock."



Dated: January 19, 2021                       Respectfully submitted,

                                              /s/ Isaac Rabicoff
                                              Isaac Rabicoff
                                              Rabicoff Law LLC
                                              5680 King Centre Dr, Suite 645
                                              Alexandria
                                              7736694590
                                              isaac@rabilaw.com


                                              Counsel for Plaintiff
                                              Sharpe Innovations, Inc.




                                                 1
         Case 6:21-cv-00049-ADA Document 3 Filed 01/19/21 Page 2 of 2




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on January 19, 2021 via the Court’s CM/ECF system.



                                            /s/ Isaac Rabicoff
                                            Isaac Rabicoff




                                               2
